MEMORANDUM DECISION.
Appellants, plaintiffs below, seek to appeal an order of the Superior Court (Kenne-bec County) affirming a District Court (Waterville) order that granted defendant’s motion for relief from judgment pursuant to M.D.C.Civ.R. 60 and M.R.Civ.P. 60(b). There are no circumstances in this case that take it out of the general rule that a grant of Rule 60(b) relief does not constitute a final judgment. Allen v. Cole Realty, Inc., 325 A.2d 19 (Me.1974). “[Subsequent proceedings in the case [may] render unnecessary a decision of this Court of the issue now purportedly raised [and, in any event] defendant [will not be precluded from] achievpng] such a decision if, and when, it should become necessary.” Id. at 21. The District Court’s action in setting aside the judgment previously entered in defendant’s favor was plainly interlocutory and therefore, by virtue of the “final judgment” doctrine, nonappealable. Neither the Superior Court nor the Law Court will consider the merits of the attempted appeal under these circumstances.
The entry is:
Judgment of the Superior Court modified to read: “Appeal dismissed.” As so modified, the judgment is affirmed.
All concurring.